EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 31, line 2 has been amended to add the term - - is - - after the term “and” in order to correct a grammatical error.

The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the approval of the filed Terminal Disclaimer, have placed the claims in condition for allowance. Specifically, the amendment to claim 25 has overcome the previous rejection of the claims under 35 U.S.C. 101 by incorporating a closed-loop drug delivery device into the monitoring system, and the amendment to claim 31 has overcome the previous rejection of the claim under 35 U.S.C. 112, second paragraph, by providing a clear, further limitation to the claimed invention.
None of the prior art teaches or suggests, either alone or in combination, a system for monitoring an analyte comprising a data processing device configured to determine a rate of change in an analyte concentration based on a second weighted combination, wherein the second weighted combination comprises one or more first data points and one or more second data points, with more weight placed on the one or more second data points than the one or more first data points, in combination with the other claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791